Citation Nr: 9933202	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$868.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board can proceed 
further with appellate review.  The RO originally awarded the 
veteran nonservice-connected pension benefits effective from 
December 1986.  In October 1992, the RO informed the veteran 
that he had received an overpayment of benefits in the amount 
of $868.00 due to previously unreported spousal income.  The 
veteran thereafter requested waiver of recovery of the 
overpayment.  The veteran contends that, because he and his 
wife were separated, he was unaware of her income during the 
relevant time period.  The RO denied the request for waiver 
in June 1993 and the veteran subsequently filed a timely 
Notice of Disagreement and substantive appeal.

In December 1993, the veteran submitted an unsigned VA Form 9 
in which he requested that he be accorded a personal hearing 
before the Board at the local VA office (Travel Board).  When 
he submitted a signed VA Form 9 in August 1994, he did not 
indicate whether he continued to desire a Travel Board 
hearing.  The claims file contains no evidence that the 
veteran was scheduled for a hearing or that he withdrew his 
hearing request.


Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted in 
writing at his current address and asked 
whether he still desires a hearing before 
the Travel Board as to the issue of 
waiver of recovery of an overpayment of 
nonservice-connected pension benefits.  
Should the veteran still desire a 
hearing, the RO should reschedule one 
before the Travel Board.  Should the 
veteran withdraw his request, the case 
should be returned to the Board for 
further appellate consideration.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












